Case 1:19-cv-06631-GHW Document 48 Filed 10/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOURTHERN DISCTRICT OF NEW YORK

 

 

x
JOSEPH SPADAFORA and GUDELIA
LEVINE,
Plaintiffs, Civil Action No.: 19-CV-663 1
-against- DECLARATION OF MICHAEL E.
STERN IN SUPPORT OF MOTION
THE STANDARD FIRE INSURANCE TO STRIKE THE EXPERT REPORTS
COMPANY, OF EDWARD GLASER AND JESSE
LOWELL
Defendant.
x
MICHAEL E. STERN, declares as follows:
1. I am an attorney at law and member of the law firm Rubin, Fiorella, Friedman &

Mercante, LLP, counsel for Defendant, Standard Fire Insurance Company.

2. Attached hereto as Exhibit “1” are true and accurate copies of the Damage Claim
Reports and Estimate of Susquehanna Marine Survey’s, Robert Stefanowicz.

3. Attached hereto as Exhibit “2” is a true and accurate copy of the Damage

Estimate of Scop Boat Works Inc.’s, Paul Scopinich.

4. Attached hereto as Exhibit “3” is a true and accurate copy of the report of Edward
Glaser.

oy Attached hereto as Exhibit “4” is a true and accurate copy of the report of Jesse
Lowell.

6. Attached hereto as Exhibit “5” is a true and accurate copy of the transcript of the

deposition of Edward Glaser.
Case 1:19-cv-06631-GHW Document 48 Filed 10/08/20 Page 2 of 2

7. Attached hereto as Exhibit “3” are true and accurate copies of the photographs of

the damage taken by Plaintiff on November 18".

Date: October 8, 2020
New York, New York

Ae

fo Sufichael E. Stern
